OPINION — AG — STATE AGENCIES SITUATED WITHIN THE CORPORATE LIMITS OF A MUNICIPALITY MAY NOT DEDUCT FROM THEIR MONTHLY BILLS RENDERED FOR ELECTRIC SERVICE BY A PUBLIC UTILITY AN AMOUNT EQUAL TO THE FRANCHISE PAYMENT OR TAXES INCLUDED THEREIN WHEN SUCH ELECTRIC PUBLIC UTILITY IS OPERATING UNDER A VALID FRANCHISE GRANTED UNDER THE OKLAHOMA CONSTITUTION, ARTICLE XVIII, SECTION 5(A) AND ARTICLE XVIII, SECTION 5(B) BY SAID MUNICIPALITY CITE: ARTICLE XVIII, SECTION 2, ARTICLE X, SECTION 12 (RICHARD F. BERGER) ** SEE: OPINION NO. 87-006